          Case 1:20-cv-00082-CL         Document 38        Filed 03/10/21        Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

TRUSTUS LLC, and MICHAEL
LESLIE dba THE VINYL CLUB,

               Plaintiff,                                      Case No. 1:20-cv-00082-CL

               v.
                                                               Order

CATLIN INSURANCE SERVICES,
INC.,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Finding and Recommendation (ECF No. 36), and

the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b). Although

neither party filed objections, the Court reviews de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Clarke’s Finding and Recommendation (ECF No. 36) is adopted in full.

Plaintiffs’ Motion for Summary Judgment (ECF No. 21) is GRANTED in part and DENIED in

part, while Catlin’s Motion for Summary Judgment (ECF No. 23) is DENIED. The parties are

ordered to confer and file a joint status report within 30 days of this order.




1 – ORDER
       Case 1:20-cv-00082-CL     Document 38    Filed 03/10/21   Page 2 of 2




IT IS SO ORDERED.

     DATED this 10th day of March, 2021.



                                   _    /s/ Michael J. McShane_______
                                             Michael McShane
                                       United States District Judge




2 – ORDER
